E-Y GENE




Honorable   Robert S. Calvcrt                   Opinion   No. S-193
Comptroller    of Public Accounts
Capitol   Station                               Rc:   Authorization     of travel
Austin,   Texas                                       by employees    of the
                                                      ‘Jniversity   of Texas and,
                                                      Texas Agr icul turai and
Dear Mr.   Calvert:                                   Mechanical    Col? ege System,

             You have requested    an opinion    concerning     the
authorization    of travel    of employees   of the Ilnilversity    of
Texas and the Agricultural       8 Mechanica:    College    System.
Your specific     question  is “who should approve traveling
expense accounts     for in state travel      for the “‘oIlowing
branches    of the University    of Texas and A. 8 M. Coilege”
(naming the individual      branches).

          Section     13 of Article        Vi    of House    Bi;l  1&C, Acts?>:f
the 54th Legislature,      Chapter       519, page 1348,        at page 1591,
provides:

                     “Travel   by officers        and employees      c,f
            agencies      of higher education.           No (:fi‘I,cial
            travel     expense shall be %ncurred by member:?
            of governing       boards,     executive     and admini s-
            trative     heads,    cr by any employee,          of State
            agencies      of higher     education,      inside    or cut-
            side of the boundaries            of Texas,     except for
            official      business     as approved by the apprc-
            priate     governing     board or the executive            head.
            Official      business     shall    include    the forma!
            presentation       of original       researches     by an
            employee,       if before     a national,      regional,     or
            State learned        society     approved In advance b:
            the executive       head of the agency of higher
            education.        No official       travel    shall be per-
            formed by such members, heads,               and employees,
            outside      of State for any purpose except with
            the approval       of the appropriate          gr:verning
            board. ”

The governing    board of the       Univers2ty    of Texas 1s the Board
of Regents.    The governing        board of the Texas Agricultural      8
Mechanical   College  System       is the Board of Directors     of Texas
Agricultural   8 Mechanical        College.    Artlcfes   2584, 2610,
Hon.   Robert   S.   Calvert,    page 2.   (S-193)

Vernon’s    Civil    Statutes.

         In Attorney   General’s    Opinion O-877 (1939) a similar
question  was decided    concerning   the General Appropriation   Act
of the 45th Legislature,      1937,   In that opinion  it was held:

              “Technically       it is true that the Medical _
           Branch of the University          of Texas is only a branch
           of such University         but it will  be seen from the
           foregoing      that such Medical     Branch had its origin
           in a manner consistent         with consideration   as a
           separate     institution,      FurtIe rmore, we believe
           that it is commonly looked upon as an institution
           within    itself,

              “Considering      all of the above facts,         the
           manner in which the Medical Branch originated,
           its location       separate    and apart from the Main
           University,      the manner in which the appropriation
           for the Medical Branch was set up in the appro-
           priation    billforrthit       current :biennium,      the
           duties    of the Dean of the Medical         Branch and the
           light    in which the Medical         School  is generally
           looked upon, we believe           that it was the intention
           of the Legislature         that the Dean of the Medical
           Branch should be considered            as the head of an
           institution      within    the meaning of said Subsection
           6 and our answer to your question,              therefore, is    in
           the affirmative.”

Subsequent    to this opinion      your office     h,as followed  the intcr-
pretation    of the riders    to the General Appropriation         Act in
accordance    with the views therein        expressed     and the Legislature,
although   it has met many times, has not made any substantial
chanae.    Therefore.     such departmental       construction   should be
followed   unless   it- is clearly     erroneous.      Federal Crude Oil Co.
 v. Yount Lee Oil Co., 122 Tex. 21, 52 S.W.2d 56 (1932);                 Isbell
v. Gulf Union Oil Co., 147 Tex, 6, 209 S.W.2d 762 (1948).

              Technically,      the phrase “appropriate         governing    board
or the executive       head” may refer       to the Board of Regents of the
University     of Texas,     the Board of Directors         of Texas Agricultur-
al & Mechanical       College,     the President      of the University      of
Texas and the Chancellor           of Texas Agricultural        8 Mechanical
College    System.     However,      in view of the legislative        history    of
similar    riders    in Appropriation       Acts,    the departmental     construc-
tion of these Acts and our previous               opinion,    it is our opinion
that the Legislature         intended     to refer    to the head of the
Honorable   Robert     S.   Calvert,   page   3.   (S-193)



various   branches    of the institutions    set out in your request
as designated     in the Appropriation    Act and orders of the govern-
ing boards of the University        of Texas and Texas Agricultural   8
Mechanical    Coll,ege.

           You are, therefore, advised that the traveling    experse
accounts  may be approved by the head? of ‘ho ‘-T)?>r?-(~^?l 2-rs”ch*z
of the University   of Texas and Texas Agricultural  & Mechanical
College  System.



                     The heads of the various         individual
                     branches     of the University     of Texas
                     and Texas Agricultural        S Mechanical
                     College    System, as set out in the
                     General Appropriation        Act, may approve
                     traveling      expense accounts    for in
                     st~ate travel      in compliance   with the
                     provisions      of Section   13, Article    VI,
                     of House Bill       140, Acts of the 5lith
                     Legislature,      Chapter 519, page 1348.


                                                   Yours     very   truly,

APPROVED:                                          JOHN BEN SHEPPER.D
                                                   Attorney :&sneral of Texas
J. C. DAVIS, JR.
County Affairs Division

MARY K. WALL                                          Assistant
Reviewer

J. A. AMIS, JR.
Reviewer

L. W. GRAY
Special Reviewer

DAVIS GRANT
First Assistant

JOHN BEN SHEPPERD
Attorney General